Citation Nr: 1608427	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  10-16 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for arthritis.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2009 and March 2009 rating decisions of the Honolulu, Hawaii Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously remanded by the Board in July 2011, October 2013, June 2014 and April 2015 for further development.  In addition, the July 2011 Board decision denied service connection for hypertension, the October 2013 Board decision reopened and remanded the claim for service connection for tinnitus and the June 2014 Board decision granted service connection for tinnitus.  Therefore, as the Board decision on the issues of service connection for hypertension was not appealed, these decisions are final and this issue is no longer on appeal.  Also, as the Board granted the Veteran's claim for service connection for tinnitus in June 2014, thereby constituting a full grant of the benefits sought on appeal, it is not in appellate status before the Board.

This claim was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran's arthritis did not originate in service or for many years thereafter, is not related to any incident during active service and is not proximately due to or aggravated by a service-connected disability. 



CONCLUSION OF LAW

The criteria for the establishment of service connection for arthritis are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of December 2008 and April 2010 letters sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, private and VA medical records, VA examinations and opinions, and statements from the Veteran and his representative.  

The Board notes that the August 2011, December 2013 VA examinations and accompanying opinions as well as the November 2014 and July 2015 VA opinions, taken together, reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that these VA examinations and opinions, taken together, are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for arthritis.  

The probative evidence of record demonstrates a current diagnosis of arthritis in the cervical spine, lumbar spine, bilateral shoulders, bilateral elbows, bilateral hands, bilateral knees and bilateral ankles, however, there is no evidence of arthritis during the Veteran's active service and no evidence indicating this disability is related to either the Veteran's active service, including any of the reports of joint pain in service, or to any service-connected disability.  

STRs are absent of findings of arthritis at any time during the Veteran's active service, however, these records demonstrate the Veteran was treated for pain in the left wrist on one occasion, a sprain of the knee and ankle (left or right not specified) on one occasion, and complaints of pain in the joints and muscles, in addition to other symptoms, related to a diagnosis of an upper respiratory infection on one occasion.  STRs reflect that the Veteran was provided x-rays of the neck in March 1967 pursuant to treatment for pneumonia and/or laryngitis, which demonstrated no evidence of abnormalities and the cervical vertebrae appeared grossly normal.  In April 1967, the Veteran complained of pain in the left wrist, though he could not remember injuring it and April 1967 x-rays demonstrated no abnormalities.  Thereafter, in November 1967, the Veteran complained of a sprain in the ankle and knee, though left or right was not specified, which was treated with heat and ace bandages and no subsequent problems with the knees or ankles were reported.  A February 1968 STR reveals the Veteran was treated for complaints of a loss of appetite, a steady ache in all joints and muscles, vomiting and nose bleeds and was diagnosed with an upper respiratory infection.  The Veteran was provided a Medical Board evaluation in May 1970, prior to his separation from service, wherein no abnormalities of the joints were noted, including any findings of joint pain or arthritis.  

The post service medical evidence of record, including private medical records from July 1985 to January 2009 and VA medical records from October 1986 and September 2005 to June 2015, reflect that the Veteran was initially treated for a joint complaint after separation from his active service approximately 15 years after his separation from active service, wherein a July 1985 private treatment report reflects that he was treated for a right ankle sprain and x-rays at that time revealed soft tissue swelling of the lateral malleolus and the adjacent bone was intact.  Thereafter, a December 1986 private radiology report revealed a fracture of the middle phalanx of the left index finger.  In a March 1988 private treatment report, the Veteran was treated for an injury to the right thumb and an x-ray of the right thumb was negative.  A September 1989 private treatment report reflects that the Veteran reported left foot pain and swelling and x-rays were negative for any fracture.  In a March 1990 private treatment report, the Veteran was treated for pain and swelling in the right hand and x-rays showed no defect.  In a May 1998 private treatment report, the Veteran complained of pain in the left thumb and left hand swelling and was diagnosed with tendonitis.  

Subsequently, an October 2005 private chest x-ray demonstrated degenerative changes of the thoracic spine, the earliest evidence of arthritis in the record.  Thereafter the Veteran was treated for right knee pain in a September 2009 private medical record.  

In a July 2007 VA outpatient treatment report, the Veteran reported a history of arthritis, complained of related knee pain was diagnosed with osteoarthritis.  VA medical records in August 2009, May 2010 and June 2010, include reported history and complaints of arthritis in the fingers, hands and pain due to arthritis.  

In an August 2011 VA examination of the knees, the Veteran was diagnosed with moderately severe osteoarthritis, as shown in an August 2011 x-rays of the knees.  The examiner then opined that the Veteran's bilateral arthritis of the knees was less likely than not incurred during his active service and was not caused by or the result of his military service.  The examiner identified the most likely etiology for arthritis was the aging process and being overweight.  In support of his opinion, the examiner noted that the STRs were absent of any treatment for knee conditions, there was no chronicity or continuity and, per the Veteran's own report, the onset of his knee problems were in the last 10 years.  

A December 2013 VA examination reflects that the Veteran was diagnosed with osteoarthritis of the cervical spine, lumbar spine, bilateral shoulders, bilateral elbows, bilateral hands, bilateral knees and bilateral ankles.  The examiner found that the diagnosed arthritis condition was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner noted that ankle and knee sprains and left wrist pain were evaluated during the Veteran's active service, however, there were no ongoing complaints or evaluations to suggest continuing conditions and his discharge physical examination noted normal spine, upper and lower extremity examinations.  In addition, the examiner found that a further review of the claims file noted that the first evaluation that noted a joint complaint of knee pains was in 2008, with an assessment of degenerative joint disease of the knees.  The examiner also found that additional risk factors included age and being overweight increased the risk for osteoarthritis, factors which the examiner noted that the Veteran had upon review of his medical records.  The examiner then found that, after a review of the available medical documentation, there was no causal effect of his neck, bilateral shoulders, bilateral elbows, bilateral hands, lower back, bilateral knees and bilateral ankle osteoarthritis to service and it was more likely than not that these conditions were caused by aging, weight and overuse.  

Although the December 2013 VA examiner cites to the Veteran's experience as a firefighter as a reason for overuse of the joints, the Veteran has reported his duties as a firefighter did not include any strenuous activities.  In a December 2014 statement, the Veteran reported that he was an "officer in charge since 1985."  He stated that as a Fire Captain, the majority of his job duties consisted of writing reports, giving classes, and conducting training, and that his duties were not primarily physical ones.  Therefore, the Board does not afford weight to any portion of this opinion, or any later rationale that concludes that the Veteran's occupation included strenuous activity and was a factor to support a negative opinion.  

A November 2014 VA opinion was sought to determine whether the Veteran's arthritis was secondary to his service-connected diabetes mellitus, type II.  The examiner opined that the Veteran's arthritis was less likely than not proximately due to or the result of the Veteran's service-connected condition.  He explained that it was clearly and unmistakably established and accepted by the medical profession that the primary cause of cartilage loss was the result of wear and tear on the joint from physical activity that occurred on a daily basis, which, over time, resulted in osteoarthritis that continued to progress with age.  He also noted that osteoarthritis also occurred with aging because the body became less effective at repairing worn cartilage with age.  The examiner explained therefore, osteoarthritis was a progressive condition that would continue to naturally worsen with age and the progressive nature was important when considering aggravation.  In addressing whether osteoarthritis was secondary to diabetes mellitus, type II, he noted that a review of medical literature revealed no studies showing that osteoarthritis was a result of diabetes mellitus, type II.  Upon review of the Veteran's medical records, the examiner pointed out there were multiple visits for diabetes mellitus with no assessment of osteoarthritis as a complication of diabetes mellitus.  

The examiner also found that it was not at least as likely as not that the Veteran's osteoarthritis was aggravated beyond its natural progression by diabetes mellitus.  He found that a review of medical literature did not reveal any studies showing osteoarthritis may be significantly aggravated by diabetes mellitus, type II.  He also noted that a review of the Veteran's medical records demonstrated multiple visits for diabetes mellitus with no assessment of osteoarthritis aggravated by diabetes mellitus.  The examiner reiterated that osteoarthritis was a progressive condition that continued to naturally worsen with age, which was a result of wear and tear on the joint from physical activity that occurred on a daily basis and a result of the body becoming less effective at repairing worn cartilage with age.  Therefore, the examiner concluded that any worsening of osteoarthritis was typically and most likely the result of natural progression, which was also consistent with the Veteran's medical records.  

A July 2015 supplemental VA opinion was obtained.  The examiner opined that the Veteran's arthritis was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner explained that osteoarthritis was caused by wear and tear that occurred naturally with aging.  He noted that the STRs did not demonstrate a diagnosis of osteoarthritis within one year of his separation from active service and post service medical records demonstrated the onset and diagnosis of osteoarthritis, by imaging studies, decades following his active duty.  Thus, the examiner concluded that there was no continuity of this disability due to his military duties in service.  He also noted that, while the Veteran reported that his occupation as a firefighter did not involve strenuous activity, even sedentary employment over time, as well as routine daily physical activity and recreational activity contributed to osteoarthritis with aging.  The examiner also found that the Veteran's osteoarthritis was less likely than not to proximately due to the Veteran's service-connected diabetes mellitus, citing the reason that osteoarthritis was caused by wear and tear that occurred naturally with aging and therefore, it was not caused or aggravated by diabetes mellitus.  He also explained that this contention was supported by medical literature, which does not identify osteoarthritis as a complication of diabetes mellitus, and the Veteran's medical records, which demonstrated multiple visits for diabetes mellitus with no assessment of osteoarthritis as a complication of diabetes mellitus.  

Thus, there is no probative medical evidence indicating the Veteran's arthritis is related to either his active service or to a service-connected disability.  

Following the July 2015 VA opinion, the Veteran's representative argued in the February 2016 informal hearing presentation, that the VA examinations and opinion of record are inadequate, specifically pointing out that these examinations did not address the Veteran's joint complaints and treatment during his active service.  The Board points out however, that the December 2013 VA examiner specifically noted the Veteran's ankle sprain, knee sprain and left wrist pain during his active service and also found, based on a review of the STRs, that there were no ongoing complaints or evaluations to suggest continuing conditions and his discharge physical examination noted normal spine, upper and lower extremity examinations.  Moreover, as discussed in detail below, the Board finds the Veteran's statements of a continuity of symptoms during service though competent, are not credible.  Therefore the decision to not obtain a new VA examination to specifically consider these lay statements would not be prejudicial to the Veteran as the Board does not find them credible and therefore, they are not probative evidence.  

The Board acknowledges the Veteran's contentions that his various joint pains began during his active service and continued since that time, which he is competent to report.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board also acknowledges the Veteran's claim that arthritis is secondary to his service-connected diabetes mellitus, however, he is not competent to specify that arthritis is secondary to his service-connected diabetes mellitus, as such would constitute a medical conclusion, which he is not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Thus, his assertions that his arthritis is related to his service-connected diabetes mellitus are not competent and are afforded no probative value.  

His reports of a continuity of joint pains during and since active service are not credible, however, as these statements are inconsistent with the medical evidence of record.  The May 1970 Medical Board evaluation, prior to his separation from service, revealed no abnormalities of the joints were noted, which included no findings of joint pain or arthritis.  STRs reflect the Veteran was treated for complaints of pain in the left wrist on one occasion in April 1967, a sprain of the knee and ankle (left or right not specified) on one occasion in November 1967, and pain in the joints, as well as other symptoms, related to a diagnosis of an upper respiratory infection on one occasion in February 1968.  Only three complaints of joint pain were noted in the STRs, one of which was related to an upper respiratory infection at the time and therefore was not actual joint pain due to a joint problem.  and these complaints were treated two and three years prior to his separation from active service, at which time no additional complaints, findings or diagnoses of joint conditions were noted.  

Moreover, the post service medical evidence demonstrates that the Veteran was not treated for a joint complaint after service until July 1985, approximately 15 years following separation from active service, at which time private treatment records demonstrated treatment for a right ankle sprain and no x-ray evidence of degenerative changes or arthritis.  In fact, arthritis was not demonstrated by any post-service x-ray report until October 2005, wherein degenerative changes of the thoracic spine were noted.  Thereafter, osteoarthritis of the right knee was initially diagnosed in a July 2007 VA medical record and a history and complaints of arthritis the fingers and hands were initially noted in VA medical
records in August 2009, May 2010 and June 2010.  Accordingly, as the Veteran's statements are inconsistent with the contemporaneous medical evidence of record, they are not credible and are therefore afforded no probative value.  

The Board is fully justified and has an obligation to evaluate the credibility of lay evidence and to assign probative weight to competent lay evidence as well as consider factors including bias, conflicting and inconsistent statements, interest or, to a certain extent, bad character.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The principle of a continuity of symptomatology discussed in 38 C.F.R. § 3.303(b) does not apply to any disease or condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case arthritis is a chronic disease or condition recognized under 38 C.F.R. § 3.309(a).  However, as noted above, his statements concerning continuing arthritis symptoms during and since service are not credible and ultimately not probative.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for arthritis, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for arthritis is denied.


ORDER

Service connection for arthritis is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


